Attachment to Notice of Allowability - Examiner’s Comment
The present application is being examined under the pre-AIA  first to invent provisions. 
The action is responsive to the Amendment and Response filed after final on December 29, 2020, in which claims 185 and 197 were canceled, and claims 186, 188, 192-196, and 198-199 amended.  It is noted that all claims now depend from previously allowed claim 201.  The after final amendment has been entered, and all claims (including previously withdrawn claims 194-196) are now allowed.  
For purposes of compliance with 37 CFR 1.126, the claims will be re-ordered so that all dependent claims follow presently numbered independent claim 201, and the claims will be renumbered to claims 1-14 in the issued patent.  The final claim order will be: 201-186-187-188-189-190-192-193-194-195-196-198-199-200 (and the claims will be renumbered in this order as claim 1-14).
Claim interpretation
With regard to interpretation of claims 192-193 (as those claims now depend from independent claim 201), it is noted that the claims refer to “the nucleic acid sequence”; the only singular “nucleic acid sequence” of independent claim 201 is the recited “at least one target nucleic acid sequence”, and thus claims 192-193 are interpreted as being further limited of this nucleic acid sequence.   
Election/Restrictions
Independent claim 201 has been allowed (see paragraph 8 of the Final Office action mailed 11/25/2020).  As withdrawn claims 194-196 now depend from and further limit claim 201, the species election requirement previously applied against the 
In view of the above noted withdrawal of the species election requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744.  The examiner can normally be reached on Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634